                        THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:14-cv-00279-D


CALVIN L. PARK.ER,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       ORDER
                                              )
NANCY A. BERRYHILL,                           )
Acting Commissioner                           )
                                              )
               Defendant.                     )


       Plaintiff's counsel filed a motion for approval of attorney's fees under§ 206(b) of the

Social Security Act, 42 U .S.C. § 406(b), in the amount of $4,000.00. Attorney's fees for federal

court representation under § 206(b) are paid from past-due benefits awarded to a successful

claimant. 42 U.S.C. § 406(b).

       Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789

(2002), it is the duty of the Court to determine a reasonable fee.

       It is ORDERED that Plaintiff's counsel be awarded reasonable fees under 42 U.S.C. §

406(b) in the amount of$    4, ooO. ··
       SO ORDERED. This~ day of February 2019.




                                              JA'MES C. DEVER      III
                                              United States District Judge
